DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 26-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (JP. 2015063324) in view of Guelzow et al. (U.S. Pub. No. 2009/0200198).

Regarding claim 23: Yoshihiro discloses a method for sterilizing unpackaged consumable items by means of a treatment agent having a disinfectant, comprising the steps of storing a plurality of unpackaged consumable items together (Fig. 2; via storing items 1) for a specified time in a container (via container 4), and treating the inside of the container with a predetermined quantity of the treatment agent (via ageing 6) by a treatment carrier (via agent carrier as shown in Fig. 2a), treated with a sterilization agent, being introduced into the container (Fig. 2; via agent 6 introduced into container 4);
	Yoshihiro does not disclose the claimed step of having the treatment carrier, with the treatment agent applied thereto, and to be inserted into the container.  However, Guelzow discloses similar method with the steps of having the treatment carrier, with the treatment agent applied thereto, and to be inserted into the container, see for example (Fig. 4; via breathable membrane 16; paragraph 0019, “The breathable membrane comprises a material that is impermeable to liquids…, and various sterilization gases”).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Yoshihiro’s step of spraying treatment into the packed articles, by a step of placing a carrier with treatment agent to be applied and inserted into the container, as suggested by Guelzow, in order to reduce the operator handling time to pack and sanitize of the products and/or to gain more control of the dispensed gases in the package to maintain and avoid any damage to the packed articles (paragraph 0005).
	Regarding claim 24: Yoshihiro discloses that the treatment is performed mechanically (Fig. 2a; via bending of the carrier of agent 6);

202) is used (abstract; “hydrogen peroxide”).  Yoshihiro may be silent regarding the concentration of the treatment agent to be between 20 % and 50 % and/or the concentration of the treatment agent is 35 %, and the amount of the treatment with the agent to be between 0.5 ml and 2 ml.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Yoshihiro’s method by having the concentration of the treatment agent to be between 20-30 % and/or 35%, the amount of the treatment with the agent to be between 0.5 ml and 2 ml (inherently will be depending on the volume of the treated objects), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claims 29 and 30: Yoshihiro does not disclose the duration of the exposure to the treatment agent in the container is between 12 hours and 21 days and/or 24 hours and 7 days.  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Yoshihiro’s method by having the duration of the exposure to the treatment agent in the container between 12 hours and 21 days and/or 24 hours and 7 days, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 31: Yoshihiro discloses that the method is free from active removal of the treatment agent (appears only applied treatment is the hydrogen peroxide 6);

	Regarding claim 33: Yoshihiro discloses that the treatment agent used contains a dye and brings about a discoloration of the container (inherently hydrogen peroxide could be used for dye and coloring);
	Regarding claim 34: Yoshihiro discloses that a specified quantity of consumable items is measured in individual parts and/or individual modules and wherein the quantity of individual parts and/or individual modules is > 100 (Fig. 2; via items 1 appears to be 100);
	Regarding claim 35: Yoshihiro discloses that the method is free from positioning of the consumable item or consumable items, see for example (Fig. 2; via items 1 placed randomly).
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-24 & 26-35 have been considered but are moot because the new ground of rejection does not rely on the combination of the references as being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited new arts in the PTO-892 all suggest and teach the use of the argued upon issue and new filed amended of having the treatment carrier along with the agent to be placed and inserted inside the container.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731